DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a limitation “a stacked body by stacking” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a limitation “the plurality of pixels formed at an opposite-side surface of the base member that includes the fine particle layer” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a limitation “a sealing member further provided between the reinforcement substrate and a conversion layer-side surface of the substrate so as to seal a side surface of the conversion layer” recited in claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1 should be amended as follow:
1. (Proposed Amendments) A radiation detector comprising: 
a stacked body configured by stacking: (a rejection under 35 U.S.C. 112(a))
a substrate comprising a base member and a plurality of pixels, the base member formed of a resin, having a flexibility, and including, at one surface, a fine particle layer containing inorganic fine particles having a mean particle size of from 0.05 m to 2.5 m, the plurality of pixels accumulate electrical charges generated in response to light converted from radiation in a pixel region, the plurality of pixels formed at an opposite-side surface of the base member that includes the fine particle layer; and
a conversion layer provided at a surface of the base member provided with the pixel region and configured to convert the radiation into light; and 
a reinforcement substrate provided to at least one out of a surface on a side of the substrate of the stacked body, or a surface on a side of the conversion layer of the stacked body.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The radiation detector of claim 1, wherein: 
the conversion layer covers the pixel region and is provided in a region corresponding to a part of the surface of the base member provided with the pixel region; and 
the reinforcement substrate is provided in a wider region than the pixel region, where the conversion layer is provided.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The radiation detector of claim 1, wherein: 
the reinforcement substrate is provided at the surface on the side of the substrate [[side]] of the stacked body, and at the surface on the side of the conversion layer [[side]] of the stacked body (claim 1); and 
a thickness of the reinforcement substrate provided at the surface on the side of the conversion layer [[side]] of the stacked body is thicker than a thickness of the reinforcement substrate provided on the surface on the side of the substrate (claim 1).
Appropriate correction is required.
Claim 14 is objected to because of the following informalities: 
Claim 14 should be amended as follows:
14. (Proposed Amendments) The radiation detector of claim 1, further comprising: 
a sealing member further provided between the reinforcement substrate and a side surface of the substrate so as to seal a side face of the conversion layer, 
wherein the reinforcement substrate is provided at the surface on the side of the substrate [[side]] of the stacked body.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
Claim 15 should be amended as follows:
15. (Proposed Amendments) The radiation detector of claim 1, further comprising: 
a reflective adhesion layer for reflecting light produced by the conversion layer; (a conversion layer is configured to convert radiation into light)
a bonding layer covering a region including a region spanning from an end portion of the reflective adhesion layer to a front surface of the substrate; and 
a protective layer covering the reflective adhesion layer and the bonding layer, 
wherein the stacked body further includes a location on the surface on the side of the conversion layer [[side]] of the stacked body, where the reflective adhesion layer5Application No. 17/025,566Docket No. 740165-F03374, the bonding layer, and the protective layer are stacked in this sequence, 
and the reinforcement substrate is provided to at least one out of the surface on the side of the substrate [[side]] of the stacked body or a surface on a side of the protective layer [[side]] of the stacked body.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  
Claim 16 should be amended as follows:
16. (Proposed Amendments) The radiation detector of claim 1, further comprising: 
a reflective adhesion layer for reflecting light produced by the conversion layer (a conversion layer is configured to convert radiation into light), and covering a region including the conversion layer and spanning a front surface of the substrate; and 
a protective layer covering the reflective adhesion layer, 
wherein the stacked body further includes a location on the surface on the side of the conversion layer [[side]] of the stacked body, where the reflective adhesion layer and the protective layer are stacked in this sequence, and 
the reinforcement substrate is provided to at least one out of the surface on the side of the substrate [[side]] of the stacked body or a surface on a side of a protective layer [[side]] of the stacked body.
Appropriate correction is required.
Claims 18 and 19 are objected to because of the following informalities:  
Claim 18 should be amended as follows:
18. (Proposed Amendments) A radiographic imaging device comprising: 
a radiation detector of claim 1; 
a controller that outputs a control signal for reading the electrical charges accumulated in the plurality of pixels; 
a driver that reads the electrical charges from the plurality of pixels in response to the control signal; and 6Application No. 17/025,566 Docket No. 740165-F03374 
a signal processor that is input with an electrical signal according to the electrical charges read from the plurality of pixels, and [[that]] the signal processor generates image data according to the input electrical signal and outputs the image data to the controller.
Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
Claim 19 should be amended as follows:
19. (Proposed Amendments) The radiographic imaging device of claim 18, further comprising: 
a case that includes an irradiated face for an irradiation with radiation, and the case houses the radiation detector in a state in which out of the substrate and the conversion layer of the radiation detector, it is the substrate that opposes the irradiated face.
Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  
Claim 20 should be amended as follows:
20. (Proposed Amendments) A manufacturing method for a radiation detector, the manufacturing method comprising: 
a process of coating an adhesion layer onto a reinforcement substrate having a size according to a size of a radiation detector; 
a process of forming a substrate on a support body with a separation layer interposed between the support body and the substrate, the substrate being provided with a base member that is flexible and made of a resin, and the base member is provided with a fine particle layer including inorganic fine particles having a mean particle size of from 0.05 m to 2.5 m, and the substrate is provided with a plurality of pixels configured to accumulate electrical charges (claim 1) generated in response to light converted from radiation in a pixel region on an opposite-side surface of the base member to a surface including the fine particle layer; 
a process of forming a conversion layer configured to convert the radiation into light on [[the]] a surface (a lack of an antecedent basis) of the base member provided with the pixel region; 
a process of connecting wiring to the substrate in order to connect the plurality of pixels to a circuit section; 
a process of affixing the reinforcement substrate to an opposite-side surface of the conversion layer to a surface opposing the substrate; and 
a process of separating the substrate provided with the conversion layer and the reinforcement substrate, and to which the wiring is connected from the support body.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “a stacked body configured by stacking;” in line 2.  However, as disclosed by the specification, a stacked body is not a separate component. Rather, a stacked body (19) is configured by stacking a TFT substrate (12) and a conversion layer (14) (paragraph [0062]). Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a limitation “the plurality of pixels formed at an opposite-side surface of the base member that includes the fine particle layer” in lines 12-13.  The limitation seems to indicate that the plurality of pixels are formed on an opposite-side surface (i.e., the same surface) of the base member that includes the fine particle layer.  The specification describes a base member (11) including a plurality of pixels (30) on a first surface (11A) and a fine particle layer (11L) on a second surface (11B) on an opposite side of the base member to the first surface (paragraph [0049]).  Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the plurality of pixels formed at an opposite-side surface of the base member that includes the fine particle layer” in lines 12-13, which renders the claim indefinite.  It is unclear whether the limitation means that the plurality of pixels are formed at an opposite-side surface (i.e., the same surface) of the base member that includes the fine particle layer or the limitation means that the plurality of pixels are formed at a surface opposite to the surface that includes the fine particle layer.
Claim 1 recites a limitation “the substrate side” in line 16, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 1 recites a limitation “the conversion layer side” in line 18, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites a limitation “the substrate side” in line 2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites a limitation “the conversion layer side” in lines 4-5 and 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites a limitation “the substrate-side surface” in line 8, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 14 recites a limitation “a conversion-layer side surface of the substrate” in lines 2-3, which renders the claim indefinite.  The meaning of the limitation is unclear because the conversion layer is not part of the substrate.
Claim 14 recites a limitation “the substrate side” in line 4, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 15 recites a limitation “the conversion layer side” in line 7, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 15 recites a limitation “the substrate side” in line 13, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites a limitation “the conversion layer side” in line 6, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites a limitation “the substrate side” in line 11, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 20, the prior art failed to disclose or fairly suggested a manufacturing method as claimed.

Response to Amendment
Applicant’s amendments filed 30 June 2022 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claims 1-19 have been fully considered.  The objections of claims 1-19 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 3 have been fully considered.  The objections of claim 3 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 4 have been fully considered.  The objection of claim 4 has been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 6 have been fully considered.  The objection of claim 6 has been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 11 have been fully considered.  The objections of claim 11 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 13 have been fully considered.  The objection of claim 13 has been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claims 18 and19 have been fully considered.  The objections of claims 18 and 19 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 20 have been fully considered.  The objections of claim 20 have been withdrawn.
Applicant’s amendments filed 30 June 2022 with respect to claim 20 have been fully considered.  The rejection of claim 20 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho, whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884